 USDC IN/ND case 3:20-cv-01027-JD-MGG document 3 filed 12/16/20 page 1 of 3


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 GRADY T. BOBBITT,

                 Petitioner,

                         v.                                CAUSE NO. 3:20-CV-1027-JD-MGG

 SHERIFF,

                 Respondent.

                                      OPINION AND ORDER

        Grady T. Bobbitt, a prisoner without a lawyer, filed a habeas petition to challenge

his detention at the St. Joseph County Jail. On September 8, 1975, the St. Joseph Superior

Court sentenced him to imprisonment for life for armed robbery resulting in serious

bodily injury. In 2015, he was released on parole, and, on June 20, 2017, a parole officer

told him that he successfully completed his term of parole. On March 5, 2020, a parole

officer told him that his parole discharge had been rescinded and to resume monthly

reporting. On July 17, 2020, he was arrested and is now being held for violating the

terms of his parole pending charges of driving under the influence. 1 Pursuant to Section

2254 Habeas Corpus Rule 4, the court must dismiss the petition “[i]f it plainly appears

from the petition and any attached exhibits that the petitioner is not entitled to relief in

the district court.”




        1 According to the State court docket, Bobbitt faces criminal charges for driving while intoxicated

and driving while suspended in the Marshall Superior Court, though it is unclear precisely how this
proceeding relates to the allegations in the habeas petition. State v. Bobbitt, 50D02-2006-F6-000163,
available at https://public.courts.in.gov/mycase/.
 USDC IN/ND case 3:20-cv-01027-JD-MGG document 3 filed 12/16/20 page 2 of 3


       Before considering the merits of habeas claims, the court must ensure that the

petitioner has exhausted all available remedies in State court. 28 U.S.C. § 2254(b)(1)(A);

Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). Under Indiana law, individuals may

challenge their parole revocation by filing the appropriate petition in State court. See e.g,

Harrison v. Knight, 127 N.E.3d 1269, 1271 (Ind. Ct. App. 2019); Hardley v. State, 893

N.E.2d 740, 742-43 (Ind. Ct. App. 2008); Mills v. State, 840 N.E.2d 354, 357 (Ind. Ct. App.

2006). They may also challenge their sentence calculations in the same manner. Willet v.

State, 151 N.E.3d 1274, 1278 (Ind. App. 2020); Hardley, 893 N.E.2d at 742-43. Because

Bobbitt concedes that he did not present his claims to the State courts at any level, the

court finds that he has failed to exhaust his available State court remedies.

       When dismissing a habeas corpus petition because it is unexhausted, “[a] district

court [is required] to consider whether a stay is appropriate [because] the dismissal

would effectively end any chance at federal habeas review.” Dolis v. Chambers, 454 F.3d

721, 725 (7th Cir. 2006). Based on the allegations in the habeas petition, it appears that

the one-year limitations period for federal habeas review began to accrue when the

parole officer informed Bobbitt of his parole status on March 5, 2020. See 28 U.S.C. §

2244(d)(1)(D). Dismissing this case will not effectively end his chance at habeas corpus

review because he will have ample time to return to this court after he exhausts his

claim in State court. Therefore, a stay is not appropriate for this case.

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when the court dismisses a petition on procedural grounds, the petitioner


                                              2
 USDC IN/ND case 3:20-cv-01027-JD-MGG document 3 filed 12/16/20 page 3 of 3


must show that reasonable jurists would find it debatable (1) whether the court was

correct in its procedural ruling and (2) whether the petition states a valid claim for

denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is

no basis for finding that jurists of reason would debate the correctness of this

procedural ruling or for encouraging him to proceed further in federal court until

Bobbitt has exhausted his claims in State court.

       For these reasons, the court:

       (1) DISMISSES without prejudice the petition (ECF 1) pursuant to Rule 4 of the

Rules Governing Section 2254 Cases because the claims are unexhausted;

       (2) DENIES Grady T. Bobbitt a certificate of appealability pursuant to Section

2254 Habeas Corpus Rule 11; and

       (3) DIRECTS the clerk to close this case.

       SO ORDERED on December 16, 2020

                                                   /s/JON E. DEGUILIO
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              3
